Citation Nr: 1816146	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  10-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an increased rating for early osteoarthritis, right knee, status-post total knee replacement.

2. Entitlement to an increased rating for osteoarthritis, left knee, status-post total knee replacement and X2 partial meniscectomy. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to October 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. Jurisdiction has since moved to Des Moines, Iowa.

These matters were previously remanded by the Board in February 2015 for additional development. That development has been complete and jurisdiction has returned to the Board. 


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, submitted a statement indicating his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 


In January 2018, the Veteran, through his representative, submitted a statement indicating the Veteran's desire to withdraw his appeal. The representative indicated he had spoken to the Veteran on January 3, 2018, and was submitting this request on behalf of the Veteran. As such, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the Veteran's appeal and it is dismissed.


ORDER

The Veteran's appeal is dismissed. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


